DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 7/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of full statutory term of prior Patent No. 11,032,498 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Specification
Amendment to specification filed on 7/13/2022 to add continuity statement is accepted. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jennifer L. Bales on 7/25/2022.
The application has been amended as follows: 
In claim 1, line 1, “The method” has been amended to read as – A method --;
and in line 5, “(a) detecting incident events” has been amended to read as – (a) detecting incident events representing individual incident particles --. 
In claim 6, lines 2 and 5, “the steps of –“ and “the step of –” have been respectively        amended to replace the hyphen with a colon to read as – the steps of: -- and – the step of: --. 
	In claim 8, line 1, “Apparatus” has been amended to read as – An apparatus --. 
	In claim 13, line 1, “Apparatus” has been amended to read as – An apparatus --. 
	In claim 15, at the beginning of each line 3, 5 and 7, the hyphens (-) have been removed. 
	In claim 17, lines 2-3, “the decay time” has been amended to read as – a decay time --. 

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Klaus Sugling (cited in IDS filed on 3/27/2020 in the parent application No. 16/494,733 -- “Optimisation of Centroiding Algorithms for Photon Event Counting Imaging”) teaches photon event counting imaging method in which microchannel plate based image intensifiers with charge-couple device (CCD) is implemented, wherein fixed pattern noise is removed or reduced.  
Nakagawa (US 2016/0268119) discloses an electron spectrometer that includes an energy analyzer section that energy-analyzes electrons emitted from a specimen; a micro-channel plate that amplifies the electrons analyzed by the energy analyzer section; a fluorescent screen that converts the electrons amplified by the micro-channel plate into light; a camera that photographs the fluorescent screen; and an effective range calculation section that calculates an effective range of the fluorescent screen within a camera image photographed by the camera, the effective range calculation section performing a process that acquires a plurality of the camera images photographed while causing the energy analyzer section to analyze the electrons with a different center energy, a process that converts the plurality of camera images respectively into a plurality of spectra, and a process that calculates the effective range of the fluorescent screen within the camera image based on the plurality of spectra.
Erwin et al. (US 4,948,975) teaches a quantitative luminescence imaging system for imaging and quantifying low-level chemiluminescent reactions in an electromagnetic field. It is capable of real time nonperturbing measurement and simultaneous recording of many biochemical and chemical reactions such as luminescent immunoassays or enzyme assays.  The 
Quantitative Luminescence Imaging System (QLIS) in one embodiment is composed of a fiber image guide, a low-light level digitalizing camera with image intensifying microchannel plates, an image processor, and a control computer.  Output of the camera is transformed into a localized rate of cumulative digitalized data or enhanced video display or hard copy images.  The system may be used as a luminescent microdosimetry device for radio frequency or microwave radiation, as a thermal dosimeter, or in the dosimetry of ultra-sound (sonoluminescence) or ionizing radiation.
	However, none of the prior art of record teaches or suggests, either alone or in combination, the limitations of a method of forming a quantitative two-dimensional image based upon incident events representing individual incident particles in real time that includes all steps of: (a) detecting incident events representing individual incident particles; (b) amplifying detected events with an analog amplifier; (c) converting the detected amplified events to light with a light generating element having a decay time; (d) capturing image frames of the light at a frame rate on the order of the light 10 generating element decay time; (e) processing each frame pixel by pixel with a FPGA and identifying valid events in individual image frames; (f) combining valid events to form the quantitative two-dimensional image.as required by independent claim 1.  
The prior art of record also fails to teach or suggest the combination of all limitations of independent claim 8 that includes: an analog amplifier configured to amplify incident particles;15 a detector for detecting an amplified incident particle signal and generating image frames based on the signal; a general processor; and a massively parallel processor; wherein the general processor is configured to receive the image frames and 20 transmit image frame data to the massively parallel processor; and wherein the massively parallel processor is configured to process each frame pixel by pixel and to identify valid events in individual image frames and process frames to generate event images in real time; and wherein the general processor is further configured to combine event images to 25 form the quantitative two-dimensional image.
Similarly, the prior art of record also fails to teach or suggest the combination of all limitations of independent claim 13 that includes: an analog amplifier configured to amplify incident particles;15 a converter configured to convert the amplified incident particles to light; a detector for detecting the light and generating image frames at a rate of at least about 100 frames per second based on the light; a general processor; and an FPGA formed of at least about 1000 parallel processing elements;20 wherein the general processor is configured to receive the image frames and transmit image frame data to the massively parallel processor; and wherein the FPGA is configured to process each frame pixel by pixel and to identify valid events in individual image frames and process frames to generate event images in real time;25 and wherein the general processor is further configured to combine event images to form the quantitative two-dimensional image. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697